717 S.E.2d 399 (2011)
STATE of North Carolina
v.
Harvey OATES.
No. 297P11.
Supreme Court of North Carolina.
August 25, 2011.
Harvey Oates, for Oates, Harvey.
Wake County Superior Court, District Attorney, for State of N.C.
C. Colon Willoughby, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of July 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 25th of August 2011."